 In the Matter of BARBER MANUFACTURING COMPANYandTEXTILEWORKERS UNION OF AMERICACase No. 5-C-1744.Decided January07, 1945DECISIONANDORDEROn August 7, 1944, the Trial Examiner, issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad not engaged in the unfair labor practices alleged in the complaint,and recommending that the complaint be dismissed. Thereafter, Tex-tileWorkers Union of America, herein called the Union, and counselfor the Board filed exceptions to the Intermediate Report; and counselfor the Board filed a brief in support of his exceptions.Oral argu-ment was held before the Board at Washington, D. C., on December14, 1944.The Board has reviewed the rulings on motions and on exceptionsto the admission of evidence made by the Trial Examiner at the hear-ing, and-finds that no prejudicial error was committed.The rulingsare hereby affirmed.The Board has considered the Intermediate Report, the exceptionsand brief, and the entire record, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.While thecircumstances surrounding the respondent's offer of releases to em-ployees Smith, McLean, and Thornburg on January 24, 1944, as wellas its discharge of Thornburg on February 14, 1944, are highly sus-picious,' we feel constrained to agree with the Trial Examiner that'Thus, the reason assigned by the respondent for its offer of releases to the employees inquestion-namely, that they had previously requested releases which it could not grantat the time because of the manpower shortage but which it was in a position to grant onJanuary 24,1944,because on that date three persons applied for work as weavers-wasnot applicable to Thornburg who was not a weaver.Moreover,in view of Plant ManagerDixon's testimony that the respondent retained Thornburg in its employ until February19, 1944, because she had to complete some work which had been accumulating,it is diffi-cult to understand the respondent's offering her a release on January 24. Further, therespondent employed two of the afore-mentioned applicants for employment although onlyMcLean accepted the release offeredThis,coupled with the fact that the respondent wasstill suffering from a manpower shortage, would seem to indicate that the hiring of theapplicants was not for the purpose of replacing the employees desiring releases, but ofmeeting the respondent's need for workers.Also, it appears strange that the respondent60 N. L.R. 8., No. 50.235 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe record falls short of establishingthat therespondent's conduct inthese respects was violativeof the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the complaint herein against Barber Manu-facturing Company, Charlotte, North Carolina, be, and it hereby is,,dismissed.CHAIRMAN MILLIS took no part in the consideration of the above De-cision and Order.INTERMEDIATE REPORTMr. George L. Weasler,for the Board.Guthrie,Pierce & Blakeney,byMr.W. S.Blakeney,of Charlotte,North Caro-lina, for the respondent.Miss Jessie Purnell Maloney,of Charlotte,North Carolina,for the Union.STATEMENT OF THE CASEUpon a charge duly filed on February 23, 1944, by Textile Workers Unionof America, herein called the Union,the National Labor Relations Board, hereincalled the Board,by its Regional Director for the Fifth Region (Baltimore,Maryland),issued its complaint dated May 23, 1944, against Barber Manufac-turing Company,herein called the respondent,alleging that the respondent hadengaged in and was engaging in unfair labor practices within the meaning ofSection 8(1) and(3) and Section 2 (6) and(7) of the National Labor RelationsAct, 49 Stat.449, herein called the Act.Copies of the charge,the complaintand notice of hearing thereon were duly served upon the respondent and theUnion.With respect to the unfair labor practices the complaint alleged in substance,that the respondent:(1) since about January 1,1944,(a) threatened its employ-ees with discharge and other reprisals if they became or remained members ofthe Union;(b) urged,persuaded and warned its employees to refrain frombecoming or remaining members of the Union;(c)made disparaging and deroga-tory remarks about the Union and its membership;and (d)offered and com-pelled employees to accept releases for the purposes of discouraging membershipin the union;'(2) on or about February 19, 1944, discharged and has sincerefused to reinstate Sarah Ann Thornburg because she joined or assisted theUnion and engaged in concerted activities for the purposes of collective bargain-should have voluntarily offered releases to experienced weavers such as Smith and McLean,who had been in its employ for years,when It had mere learners as replacements.Asfor the discharge of Thornburg,in addition to the circumstance mentioned above as to herhaving been offered a release at a time when her services were needed,there Is the re-spondent's failure adequately to explain why it did not transfer employee Williams toThornburg'sdepartment for the purpose of replacing Thornburg until after Thornburgappeared at the conference with the respondent as a member of the union committee.IBy motion filed May 29,1944, the respondent moved that this portion of the complaintbe made more specific.By order filed June 1, 1944, William J.Isaacson,designated TrialExaminer,required Board's counsel to furnish respondent with the names of the respon-dent's officers or agents as well as the names of the employees involved In said allegations.On June 3, 1944,this informatlonwas furnished the respondent by counsel for the Board. BARBER MANUFACTURINGCOMPANY237lag or other mutual aid or protection ; and (3), by the- aforesaid acts interferedwith, restrained, and coerced its employees in the exercise of the rights guaran-teed by Section 7 of the Act.On June 8, 1944, the respondent filed its answer admitting the nature andinterstate character of its business, but denying all allegations of unfair laborpractices.-Pursuant to due notice, a hearing was held at Charlotte, North,Carolina, onJune 8 and 9, 1944, before J. J. Fitzpatrick, the undersigned Trial Examiner dulydesignated by the Chief Trial Examiner.The Board and the respondent wererepresented by counsel, the Union by its representative, and all participated inthe hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing upon the issues was afforded all parties.At the beginning of the hearing the respondent moved to strike and dismiss allallegations of unfair labor practices from the complaint, except the allegationsrelative to the discriminatory discharge and refusal to reemploy Thornburg, onthe ground that said allegations were not supported by the charge!The motionwas denied. At the close of the Board's main case, the respondent moved to dis-miss the complaint, except as to the allegations concerning the discriminatorydischarge of Thornburg, on the ground that no evidence had been adduced tosupport the allegations.The motion was granted in part and the allegationsIn the complaint of interference and coercion by; (a) Threatening its employeeswith discharge and other reprisals if they became or remained members of theUnion; (b) Urging, persuading and warning its employees to-refrain from be-coming or remaining members of'the Union ; 3 were dismissed. In other respectsthe motion was denied. At the conclusion of the hearings, Board's counsel movedto conform the pleadings to the proof in formal matters.The motion was grantedwithout objection.Counsel for the Board and for the respondent argued orallyon the record.None of the parties afforded themselves of the privilege grantedto file briefs with the undersigned after the close of the hearing.-Upon the entire.record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGSOF FACT4I.THE BUSINESSOF THE COMPANYThe respondent, Barber Manufacturing Company, is a North Carolina cor-poration and is engaged in the manufacture, sale and distribution of spinningtape with its principal office and place of business at Charlotte, North Carolina.The only plant involved in this proceeding is located in Charlotte.During theyear 1943 the respondent purchased materials for this plant in excess of $50,000.in value, approximately 10 percent thereof coming from points outside NorthCarolina.During the same period the plant manufactured and sold productsin excess of $210,000 in value, approximately 75 percent thereof being shippedwithout the State.2The charge alleged violation by the respondent of Section 8 (1) and (3) of the Actby the discriminatory treatment of Thornburg, and then added: "By the acts set forthin the paragraph above, and by other acts and conduct, it by its officers,agents and em-ployees attempted to interfere Ni ith, restrain, and coerce its employees in the exercise of therights guaranteed in Section 7 of the said Act."2Subparagraphs a and b of Paragraph 5 of the complaint.aUnless otherwise indicated herein allfindings are based uponadmittedfacts or uncon-troverted testimony. 238DECISIONSOF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDTextileWorkers Union of America is a labor organization, affiliated with theCongress of Industrial Organizations, admitting to membership employees of therespondent.III.THEALLEGED UNFAIR LABOR PRACTICESA. IntroductionThe Charlotte plant is a small concern employing about 21 production andmaintenance workers on a day and a night shift. Prior to the national emergencymost of these employees were men, but currently a majority of them are women.In July, 1943, the employees were dissatisfied with their wages and a numberof them signed applications to join the Union.Ascertaining the reason forthe dissatisfaction, the respondent, about August 2, 1943, made application tothe Regional Office of the War Labor Board for permission to grant a wageincrease.In November, the Regional office of the War Labor Board refusedto permit the increase in wages. After the failure of this effort to secure anadvance in pay, the employees who had previously signed union applicationsturned them over to the Union. On January -14, 1944, a union official accom-panied by a committee of three employees requested but was refused unionrecognition by Plant Manager Robert T. Dixon. On January 23 the Union fileda petition for investigation and certification of representatives pursuant to Sec-tion 9 (c) of the Act, and on February 3, the respondent agreed to a consentelection.The Union won the election held on February 16, under Board aus-pices, and on February 21 the Board's Regional Office served on the Union andthe respondent a Consent Determination of Representatives.During this period from July, 1943, to February, 1944, it is contended thatcertain acts and statements of the respondent interfered with the employees,rights under the Act.B. The alleged interference, restraint, andcoercionAs heretofore found, the employees were dissatisfied with their wages in thesummer of 1943. In July some of them signed union application cards hopingthe Union could help them to get an increase. Unaware of this union activitybut conscious of some "unrest" among the workers, the respondent called ameeting of all the employees, and Dixon asked them the reason for their restless-ness.Employee Port McLean answered that the employees were dissatisfiedwith their wages and wanted an increase. Dixon, after explaining that permis-sion for any general wage increase would have to be secured from the War LaborBoard, suggested that the employees select a committee to put their request inconcrete form and confer with him.As the employees did not seem to knowhow to go about the selection of such a committee, Dixon appointed McLeanand his brother-in-law, Jim Ashley, to act on such committee.'After the above meeting McLean and Ashley called at Dixon's office.' Dixonindicated he was willing to grant some wage increases, and they discussed theprocedure to secure permission for the increase from the Regional Office oftheWar Labor Board.McLean said that some of the employees wanted the6This finding is based upon a reconciliation of the testimony of McLean and Dixon rela=tive to the meeting.8The record is not clear just when the office conference was held, but it presumably wasat least the following day, as the general meeting was at the end of the day shift, and both'McLean and Ashley worked days. BARBER MANUFACTURING COMPANY239Union to apply for the raise, but all of them did not belong to the Union.Dixonreplied that he could secure the War Labor Board's consent to the raise as readilyas the Union ; and that if the employees used the Union they would have topay union dues.McLean then told Dixon that the employees would prefer tohave him to make the application.'About August 2, 1943, Dixon sent the application for a wage increase to theRegional War Labor Board at Atlanta, Georgia, and that Board about November19 turned down the wage increase request.When this action became known tothe employees, McLean.told Dixon that the only thing left for the employees wasto secure jobs elsewhere so that they could make a living.In November, 1943, Kenneth Williams, a weaver on the night shift, asked Su-perintendent Howard Bohen for a release stating that the physician who hadexamined him for military service had recommended that he change jobs.'Bohen told Williams that he could have his release at any time.Williams hadno other job at the time and a few days later, at Bohen's suggestion, he agreedto continue with the respondent so as to get his Christmas bonus. In earlyDecember, Sarah Ann Thornburg, an inspector and winder, requested a releaseto permit her to take a better paying temporary position at the local postofficeduring the Christmas season.Dixon asked Thornburg if she had anyone totake her place and, upon receiving a negative reply, refused the request eOn January 6, 1944, Mrs. Jessie Smith and Mrs. Lucy Williams Carpenter,weavers, having secured better jobs at the Hudson Knitting Company, anotherlocal concern asked Dixon for releases.Dixon refused saying that they were onessential war work,10 that Hudson Knitting Company was not doing such type ofwork, and that he had no one to put in their places. About the same timeWilliams having also secured a job at the Hudson plant asked Bohen for hisrelease.Bohen said nothing and Williams then appealed to Dixon as the latterwas leaving for lunch.Dixon told Williams to take the matter up with Dorothy,Van Cleve."Van Cleve told Williams he would have to get a statement fromhis Draft Board before she could give him a release.Williams then secured awritten statement from a Dr. Wannamaker who had previously examined him,as follows :Mr. Kennety Lee Williams has a history of living for many years with hismother and sister-both of whom had active pulmonary tuberculosis.He isconsiderably underweight and' because of these circumstances was classi-fied as 4-F.Mr. Williams states that his present hours of work enable him to obtainvery little sleep.From the standpoint of safeguarding his health I considera change in hours of work advisable.'This finding is based upon a reconciliation of the testimony of McLean and Dixon.(Ashley did not testify)McLean's testimony did not clearly outline what was said atthe employees' meeting and what occurred at the later conference, but confused the twooccasions somewhat.However, a careful analysis of all the testimony makes it clearthat nothing was said at the general meeting relative to the Union.McLean testified thatthe conference was so long ago that he could not recall whether the Union wasdiscussed.Williams had been rejected by the Selective Service Board and classified 4-F.° The next day Thornburg asked Superintendent Bohen for a release and the latter repliedthere was nothing he could do about it, "I can't see any point to your getting a release andbeing out of work in a few weeks". Thornburg said that she could make much moremoney even if she did not have work after Christmas. To this Bohen responded, "There'splenty of women that want jobs up there. Let them give them to thosewomen".30The tape manufactured by the respondentis used todrive textilespinners,which, toa large extent, are employed on military orders"Van Cleve's title does not appear.She worked in the office,and. like SuperintendentBohen, participated in the hiringand firing. '240DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn receipt of this statement from Dr. Wannamaker, Dixon put Williams on theday shift in the winding and shipping department where he had had previousexperience.12On January 10, McLean, having secured an excellent job with theGulf Oil Corporation, asked for his release.Dixon refused the request saying"Our hands are tied "He told McLean that if he gave him a release otherswould also want to quit their jobs.On January 13, McLean, Thornburg and other employees who had signed appli-cation cards the previous summer turned the applications over to union officials.'sOn January 14, McLean, Thornburg and Smith made up the committee which,with the union official, requested Dixon to recognize the Union, as heretoforefound.14On January 24, three experienced women applied to the respondent forwork and Dixon offered releases to Thornburg, Smith and McLean, saying thathe was sorry that he had not been in a position to grant the releases whenpreviously requested.Thornburg refused the release because she had no otherjob in view. Smith also refused stating that she had lost contact with theHudson people and would wait to see what the Union could do for her." To thisDixon replied, "It's allright ; you will have to have an election" and added,"A lot of people have signed cards that won't vote for the Union, I am sure."McLean accepted his release and left the respondent's employ for his newposition two days later.Conclusions'Aside from the releases, which will be discussed hereafter, there is no evidenceof any interference by the respondent of its employees' rights under the Act,unless the statements made by Manager Dixon in July, 1943, to McLean andAshley, and Dixon's statement- to Mrs. Smith on January 24, can be construedas such. In the first instance, Dixon was discussing with the committee of 2 em-ployees how best to secure authorization from the Regional War Labor Boardfor a wage increase, which he had indicated a willingness to grant.McLeanhad stated that some of the employees wanted to use the Union for this purposebut raised the point that a number of the workers did not belong to the Union.It was in response to this statement that Dixon said that he could secure theRegional War Labor Board's consent to the wage increase as readily as theUnion could ; and if the employees used the Union they would have, to pay uniondues:This was a statement of fact and personal conviction that cannot be con-strued as an attempt to discourage union membership especially as there isnot the slightest suggestion of previous anti-union conduct on the part of therespondent.18In the other instance, which occurred six months later, Smithrefused to accept a tendered release, which he had requested eighteen daysbefore, stating that she would wait to see what the Union could do for theemployees relative to a wage increase.Dixon's response that, "Its alright;you will have to have an election" was innocent enough.His further gratuitousstatement, "A lot of people have signed cards that won't vote for the union, I12Williams remained working for the respondent on the day shift until the followingMay when he quit to go on a farm.13McLean testified that they turned in the union cards because, having failed to securereleases, "we figured we would get more money if we had to stay there "14The record does not disclose what transpired at this conference on January 14, butit is clear from what took place thereafter that Dilon questioned the right of the Unionto represent the employees.11At the time of the hearing, Smith was still in respondent's employ.10 It is also noted that the complaint did not allege any acts of interference prior toabout January 1, 1944. BARBER MANUFACTURING COMPANY241am sure" was also a statement of opinion as to a possible future event 17 Neitherthis statement nor the July statement, considered independently or together,reach the "stature of coercion" contemplated by the Supreme Court in the VirginiaElectriccase.78It is found that neither of the above statements were coercivewithin themeaning ofthe Act.Board's counsel contends that the releases offered McLean, Smith and Thorn-burg, shortly after it became known that they were on the union committee, wasfor the purpose of discouraging membership in the Union.While it is true that5 employees had previously asked for releases and only the employees abovenamed were subsequently offered releases, one of the other two, Williams, volun-tarily accepted a transfer to the day shift.The record is not clear as to whichshift the fifth applicant for a release, Mrs. Carpenter, was working on January24.In view of Dixon's uncontroverted testimony that on January 24 he offeredthe releases to the three named because they were working days and the appli-cants wanted day work, it is assumed, that Mrs.,Carpenter on January 24 wason the day shift. It is noted, also, that only 2 of the 3 applicants for work wereactually hired by the respondent.These three applicants were weavers.Obviously therefore this explanationdid not apply to Thornburg who was not a weaver, although Dixon did not sodifferentiate in his testimony.However, Thornburg was discharged on Feb-ruary 19, 1944, because the respondent had transferred Kenneth Williams to thewinding and shipping department, where as an experienced man, he was doingnot only the work she was doing, but also the heavier work in the departmentnot suitable for a womanThe work in the department did not change in theperiod from January 24 to February 19. Therefore the respondent could havereleased her without a replacement in January as well as the next month. Onthe first occasion the respondent presumably sought to avoid the necessity foran outright discharge, and offered Thornburg the release she had previouslyrequested.The offering of the releases only to the three employees who accompanied theunion representative when recognition was requested raises some suspicion asto the respondent's motives but, in the absence of any history of unfair laborpractices, the undersigned does not believe that the offer of releases to Thornburg,Smith and McLean under the circumstances herein found is adequate to sustaina finding that it constituted an attempt to discourage membership in the Union.It is therefore found that by the July and January ' statement of Dixon, andthe offer of the releases to Thornburg, Smith, and McLean, the respondent has notinterfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section7 of the Act.C.The Discharge of ThornburgThe complaint alleges and the answer denies that Thornburg was dischargedon or about February 19, 1944, and has since been refused reinstatement be-cause she "joined or assisted the Union, and engaged in concerted activities withother employees-for the purposes of collective bargaining or other mutual aidor protection."17The Union, filed its petition for investigation and certification of representatives in theRegional Office on January 24, the same day that Dixon offered the-releases,but Dixonprobably at the time had no other information than the contention of the union representa.tives on January 14 that the Union claimed a majority.In effect, therefore,Dixon'sstatement to Smith on the 24th was no more than what he had probably already toldthe- committee of which Smith was a member on January 14th,that he questioned theUnion's ability to prove its majority claim18N.L. R B. v. Virginia Electric & PowerCo., 314 U. S. 469.628563-45-vol. 60-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor a better understanding of the situation relative to Thornburg's work andher discharge, it is advisable to describe the department where she was em-ployed.After the tape the respondent manufactures has been woven, it ispacked in continuous length in boxes which are then trundled into a large roomcalled the winding and shipping department.The tape is then inspected, andwound into rolls weighing from 50 to 70 pounds eachThese rolls are carriedto a table where they are tied, weighed, marked and then either stacked forstorage or prepared for shipment. In addition to ordinary commercial tape therespondent from before the first of May until the Fall of 1943 manufactured hel-met tape for the United States Army.This Army tape went through the sameprocess in the winding and shipping department above described, except that therolls weighed only 5 pounds and were packed in quantity in large boxes insteadof being tied."ARoy Moser, head of the department, did most of the tieing andlater handling of the heavy rolls, but lie was assisted in this work if there wasanother man in the department. This type of work was too heavy for a woman todo.On May 8, 1943, in addition to Moser there was a man named Homer Canupand a Mrs. Audrey Whiteley employed on the day shift in this departmentWhite-ley was inspecting and winding Army tape. Camp had given notice.to quit andWhiteley wanted to take several weeks vacation.Superintendent Bohen waslooking for a man to work in the department when Mrs. Thornburg applied.She was hired to inspect and wind ordinary tape, but took Whiteley's place whilethe latter was away during several weeks in May.When Whiteley returned both'women went back to their old work.20 On July 31, 1943, Whiteley left perma-nently andMoserand Thornburg were in the department alone. Thornburginspecting and winding both types of tape, and Moser assisting in that workand also doing the heavier tieing, boxing and storing. Several men and possiblya'woman were hired that summer-or fall to work in the department, but noneof them stayedWhen Moser got too far behind Superintendent Bohen, as wellas men from the other departments, assisted him temporarily.Although the government work was apparently completed by October, 1943,the ordinary commercial work continued and there was adequate work forThornburg thereafter.As heretofore found, Dixon refused her request for arelease inearlyDecember.After the first of the year 1944 the commercialproduction increased approximately 25 percent.As the work increased effortswere made, apparently without success, to hire a man to assist MoserWhen thework fell behind other men were occasionally sent temporarily tb the windingj'-and shipping department to assist in tieing and storing.On January 6, Kennethwas transferred to day work-in that department 21As heretofore ,found, onJanuary 14, Thornburg was on the committee of employees whenrecognitionof the Union was asked. About two weeks later she was offered a release butrefused it because at that time she had no other, job. On February 19, three daysafter the Union won the election, Dixon sent for Thornburg and offered her aweek's pay in advance and her release. Thornburg inquired if her work wasunsatisfactory and Dixon replied that it was all right but that they had a moreexperienced man.Thornburg at first refused the release and reported the-nextwork day: Bohen told her she had been told not to report. Thornburg againasked about her work 'and Bohen replied, "There is nothing wrong with your,19The Army tape also required a great deal more time for inspection, labeling and otherpreparation than the regular commodity.20Canup left when Thornburg was hired May 921Williams,who had been running a loom, was replaced by a woman. BARBER MANUFACTURING COMPANY243work, but you can't tie up these rolls and it makes so much work on Mr. Moserto do all the tieing up."Thornburg then went to Dixon's office with a Unionrepresentative who requested that Thornburg be reinstated and given the payshe lost.Dixon refused to reinstate her.The increased production continueduntil the following April and then returned to normal.Moser and Williamscontinued to run the department alone thereafter, except for one occasion whenMoser again got behind and Ashley and Bohen helped him out temporarily.In May, as heretofore found, Williams left the respondent's employ to go on afarm.Williams was succeeded by another man 28Thornburg joined the Union in July, 1943, but never solicited any members.Her only activity for the Union consisted .in being a member of the committee ofemployees that called on Dixon when recognition was requested on January 14,1944.Since her discharge she has not been rehired. She was a good inspectorand winder and no question is raised as to her ability in this respect.ConclusionsIt is apparent from this record that Moser and one man experienced in tieingas well as inspecting and winding can do the work in the winding and shippingdepartment in an adequate manner, because they can alternate on the heavytieing and the lighter inspecting and winding.Apparently that is the way thedepartment had been run until the spring of 1943 when, in addition, Mrs. Whiteleywas hired to do only inspecting and winding due to the additional load of lighterwork incident to the Army orders.Thornburg succeeded Whiteley in this lighterwork and was a good worker in that respect, but with Canup gone, Moser wasconstantly getting behind on the heavier work and frequently required the as-sistance of additional male help. In January 1944, and thereafter until spring,the load of heavy work increased.The cold record may indicate an inconsistencyin transferringWilliams, rejected by the Armed Services for underweight, toassist in this heavier work.However, it is obvious from the record that thetieing and handling was heavy work and Thornburg admitted that the regula-tion rolls were too heavy for her to handle.Furthermore,Williams certainlydid not impress the undersigned as a weakling when he testified, but on thecontrary appeared to be a young man of average size and strength.With a record showing that the respondent no longer had need for Thorn-burg's services, no presumption can arise that she was discriminatorily dischargedsimply because the respondent was aware that she was a member of the Union,particularly where there is no anti-union background or other acts constitutinga violation of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF Ldw1.The operations of the respondent, Barber Manufacturing Company, Char-lotte,North Carolina, occur in commerce within the meaning of Section 2 (6)of the Act.2.Textile Workers Union of America is a labor organization within the mean-ing of Section 2 (5) of the Act.3.The respondent has not engaged in unfair labor practices as alleged in thecomplaint, within the meaning of Section 8 (1) and (3) of the Act.S'Moser testified that with Williams,or Riggins the man who succeeded him, he couldkeep the department work up because they both assisted him in tieing, but with Thornburghe was unable to keep the work up. 244DECISIONSOF NATIONALLABOR RELATIONS BOARDRECOMMENDATIONUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that the complaintagainst the respondent, Barber Manufacturing Company, Charlotte, North Caro-lina, be dismissed../As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 26,1943, any party or counsel for the Board may within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington, D. C., an original and four copies of a state-ment in writing setting forth such exceptions to the Intermediate Report or toany other part of the record or proceeding (including rulings upon all motionsor objections),as he relies upon, together with an original and four copies of abrief in support thereof. Immediately upon the filing of such statement ofexceptions and/or brief, the party or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and shall file a copy with theRegional Director.As further provided in said Section 33, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing within ten (10) days from the date of the order transferring thecase to the Board.J. J FiT%PATRIcK,Trial Examiner.Dated August 7, 1944.